THE OFFICE OF THE ATTORNEY GENERAL IS IN THE COURSE OF PREPARATION OF AN OFFICIAL OPINION IN REGARD TO THE CONSTITUTIONALITY OF MANDATED HEALTH AND DENTAL INSURANCE FOR EDUCATION ENTITY EMPLOYEES PURSUANT 74 Ohio St. 1308.1, AND 70 Ohio St. 5-117.5 (1990), WHICH YOU REQUESTED. DURING THIS PREPARATION, THIS OFFICE WAS MADE AWARE OF SENATE BILL 546, WHICH WAS SIGNED BY THE GOVERNOR INTO LAW ON THE 22ND OF MAY, 1991.
THIS SENATE BILL AMENDS BOTH 74 Ohio St. 1308.1 AND 70 Ohio St. 5-117.5. SECTION 70 Ohio St. 5-117.5 HAS BEEN AMENDED, IN PART, TO REQUIRE THAT ANY SCHOOL DISTRICT WHICH DOES NOT OPT TO PROVIDE THAT STATE AND EDUCATION EMPLOYEES GROUP INSURANCE PLAN TO ITS EMPLOYEES MUST OBTAIN A PLAN WHICH PROVIDES FOR OPEN ENROLLMENT. 74 Ohio St. 1308.1 HAS BEEN AMENDED, IN PART, TO DELETE THE REQUIREMENT THAT ". . . ALL EMPLOYEES OF THE EDUCATION ENTITY SHALL BECOME PARTICIPANTS . . ." OF THE PLAN. EXCEPTIONS TO COVERAGE HAVE ALSO BEEN DELETED.
IT APPEARED THAT THE NATURE OF THE REQUESTS FOR AN OFFICIAL OPINION WAS TO DETERMINE THE AUTHORITY FOR THE STATE, IN LIGHT OF CONSTITUTIONAL CONSIDERATIONS SUCH AS DUE PROCESS, FREEDOM OF RELIGION, AND EQUAL PROTECTION, TO MANDATE THAT EDUCATION EMPLOYEES PARTICIPATE IN SUCH HEALTH PLANS. HOWEVER, SUBSTANTIAL CHANGES HAVE BEEN MADE TO THESE STATUTES SO AS TO ELIMINATE THEIR MANDATORY EFFECTS. THE CHANGES MADE APPEAR TO BE INTEGRAL TO THE BASIS FOR THE OPINION REQUEST. THEREFORE, IT IS THE OPINION OF THIS OFFICE THAT THERE IS NO LONGER BE THE NEED TO PROVIDE THE REQUESTED OPINION BECAUSE THE LEGISLATIVE ACTION CURED THE PERCEIVED PROBLEM, AND THIS OFFICE PROPOSES TO DISCONTINUE WORK ON THIS QUESTION.
THIS PROPOSAL IS BASED UPON THE AMENDMENTS CONTAINED IN SB NO. 546. SHOULD YOU FEEL THERE ARE OTHER QUESTIONS ADDRESSED IN YOUR OPINION REQUESTS WHICH WERE NOT SATISFIED BY THE RECENT AMENDMENTS, OR IF YOU HAVE OTHER CONCERNS IN REGARD TO THIS PROPOSAL, PLEASE CONTACT THE UNDERSIGNED ASSISTANT ATTORNEY GENERAL.
(JAMES ROBERT JOHNSON)